CHATFIELD, District Judge.
[1] The filing of a lien after appointment of a receiver is not proper cause for treating the lien as invalid ; but this lien does not seem to have been filed in 90 days, nor does it state in any way how much work has been done. It states that the total work of the contract is worth $200, and that nothing has been paid; but, aside from the dates between which certain work was done, it nowhere states that any pay has been earned. Bossert v. Pox, 89 *588App. Div. 7, 85 N. Y. Supp. 308, affirmed in 180 N. Y. 546, 73 N. E. 1120.
[2] The work'was completed and accepted, if it was, in fact, completed, when turned over to the contracting party, and the subsequent demand to make good some shortcoming cannot (in the absence of proof that the' work was incomplete until inspection and acceptance) extend the date from which the statute runs. The claim will be treated as a general claim against the estate.